02/16/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: AF 06-0216


                                          AF 06-0216

                                                              ORIGINAL
 IN THE MATTER OF THE SUPREME COURT
                                                                  ORDER
 COMMISSION ON TECHNOLOGY




      The terms of Peg Allison, the Honorable Audrey Barger, Representative Kenneth
Holmlund, the Honorable Larry Carver, P. Mars Scott, and the Honorable Randal
Spaulding on the Montana Supreme Court Commission on Technology have expired. The
term of John Mudd will expire on April 1, 2022. The Court thanks each of them for their
service to the Commission, to this Court, and to the people of Montana.
      IT IS ORDERED that Peg Allison, the Honorable Audrey Barger, Representative
Kenneth Holmlund, P. Mars Scott, and the Honorable Randal Spaulding are hereby
reappointed to the Commission on Technology for terms expiring on October 31, 2024.
John Mudd or his designee is hereby reappointed to the Commission for a term expiring
April 1, 2025.
      IT IS FURTHER ORDERED that the Honorable Stacey Nerison is hereby
appointed to replace the Honorable Larry Carver for a term expiring October 21, 2024.
      The Clerk is directed to provide copies of this Order to Peg Allison, the Honorable
Audrey Barger, the Honorable Larry Carver, Representative Kenneth Holmlund, the
Honorable Stacey Nerison, P. Mars Scott, the Honorable Randal Spaulding, John Mudd,
each member of the Commission on Technology, and to the State Bar of Montana.
      DATED this 1 5           day of February, 2022.




                                                             Chief Justice
         FEB 1 5 2022
       Bowen Grt.t rivvood
     Clerk of Supreme  Court
        State of Montana
   (i
,A_il
    ,
    ...5